Citation Nr: 0701832	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint and disc disease, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, wherein the rating 
assigned for the veteran's service-connected low back 
disorder was increased from 20 percent to 40 percent, 
effective from April 2002.  

In November 2006, the veteran moved the Board to advance his 
case on its docket.  Such motion was subsequently granted by 
the Board and expedited consideration of this matter has 
followed.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In his substantive appeal of May 2004, the veteran requested 
a hearing before the Board, sitting at the RO.  In order to 
effectuate that request, the Board proposed by means of 
written correspondence, dated in November 2005, that the 
veteran's hearing be conducted utilizing videoconference 
technology on a certain date in December 2005.  
Unfortunately, however, the veteran did not appear for his 
scheduled hearing on the specified date.  

Unbeknownst to Board personnel prior to or on the date of the 
scheduled hearing, the veteran had contacted the RO several 
days prior to the hearing date, as reflected by a VA Form 
119, Report of Contact, dated four days prior to the hearing.  
It was therein noted by an RO employee that the veteran, 
despite having previously indicated that he would be 
attending his December 2005 hearing, was calling to cancel 
the hearing due to his own inability to drive that far and on 
the basis that the person he had asked to take him to the 
hearing was unable to do so.  As well, he advised RO 
personnel to reschedule him for a videoconference hearing at 
a later date.  Unfortunately, however, no additional hearing 
was thereafter scheduled to occur and the veteran now 
requests that he be afforded his requested hearing.

Accordingly, this matter is REMANDED for the following 
action:

Arrangements must be made by RO personnel 
to afford the veteran a hearing before 
the Board, sitting at the RO, or by 
videoconference technology, in connection 
with his May 2004 request therefor.  

Once such actions are completed, the case must be returned to 
the Board for further review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




